Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Currently claims 1-13 are pending, claims 12 and 13 are new, and claims 1, 2, and 4 are amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashii (U.S. 2011/0260084) in view of Harcombe (U.S. 2017/0051714) and Yasukawa (U.S. 2008/0116301).
With respect to claims 1 and 2, Hashii discloses a fuel injection valve comprising: 
a valve body (figure 1, the body of #1, having 4 and 9/10) including a fuel passage through which fuel flows (figure 1, as fuel flows through the top of 4 through 4 into 9s area and out #12), a valve seat formed in an inner wall forming the fuel passage (figure 2, the valve seat of 10a, formed on the inner wall of 10), a recess recessed in an axial direction on a downstream side of the valve seat (figure 2, the recess of 10b as it is noted recessed from 10a, and downstream from 10a as fluid flows from above 10a 
a needle (valve body 8) including a seal portion (13) that is separated from the valve seat (as shown in figure 2) and is in contact with the valve seat (in a closed position), the needle being configured to be reciprocally movable inside the valve body abstract), and configured to form a sack chamber (figure 3a, chamber #17) between the seal portion and the recess (formed between the noted recess of 10 and that of 13); and 
a foreign material collecting portion having a plurality of holes through which fuel passes (figure 1, the element at the top of #1 is a well known filter in a fuel injector, filters having holes which filter out the material), and the foreign material collecting portion being configured to collect foreign materials larger than the holes among foreign materials in the fuel flowing through the fuel passage (as know fuel injector filters work, filtering the fuel), wherein 
the seal portion is formed in a curved shape protruding in an axial direction of the needle (see in figures 2 and 3), when an opening of the injection hole in the recess is defined as an inlet opening (figure 2, inlet of 12), a straight line extending through the inlet opening and being parallel to an axis of the valve body is defined as a virtual straight line (see below annotated figure), an intersection of the virtual straight line and the inlet opening is defined as an inlet intersection (see below annotated figure), an intersection of the virtual straight line and the seal portion is defined as a needle intersection (see below annotated figure), a distance between the inlet intersection and the needle intersection on the same virtual straight line is defined as a distance Dh (see below annotated figure), and a distance between the recess and the seal portion on the axis of the valve body is defined as a distance Ds (see below annotated figure) when the seal portion is in contact with the valve seat (the noted distance being less then shown as it is shown valve open), the distance Dh is larger than the distance Ds (see figure 2 and below), when the seal portion is in contact with the valve seat (though not shown, the valve when 

    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale

Yasukawa, figures 6 and 13 and paragraph 0071, disclose that through various experimental analyses the noted desirable seat height was found to be between 350-550 microns and the noted height of the cavity wall surface 11 is between 250 and 450 microns, allowing for desired swirl to occur (paragraph 0070) and the resulting desired spray pattern thus achieved. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the noted dimensions found in Yasukawa of the seat height/cavity wall surface into the fuel injector of Hashii to allow for the desired swirl to occur, further noting that 
Harcombe, paragraph 0041, discloses the width of a filters holes being 5 microns, where the known typical lift of a nozzle is 10 to 20 microns. Discloses, Fuel contaminant particles which are of a smaller size than the lift of the nozzle control valve are flushed away as soon as the valve seat is opened. However, particles of a similar size to the control valve lift can become trapped at the entrance to the control valve seat and remain for a significant number of actuations, before eventually eroding a path through the control valve seat. Accordingly, contaminant particles of a dimension similar to the control valve lift, which could typically be 10 to 20 microns, are most likely to cause damage to the control valve seat, leading to valve seat leakage and inefficiency of the injector (paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the width of the filter holes in Hashii are 5 microns as disclosed by Harcombe, and the noted Ds (being the Ds of Yasukawa) is larger then that width so as to prohibit damage to the control valve seat which would lead to inefficiency of the fuel injector (thus the holes width Df distance) is less then Ds to prevent unwanted leakage. Noting in the above combination with Yasukawa that the distance Ds is far larger then the noted 5 microns, as the cavity wall height is noted 250-450, and the fuel injector of Hashii as modified closes more between the middle of the valve and the valve seat, the gap is nowhere near that of 5 microns (being at best half of the 250-450, and thus 125-425 which is vastly larger then the 5 microns of the width of the filter). 
With respect to claim 3, Hashii as modified further discloses the seal portion is formed in a curved shape protruding in an axial direction of the needle (figures 2 and 3, #13 is curved).
With respect to claims 4 and 8, Hashii as modified discloses the seal portion is formed in a spherical shape protruding in an axial direction of the needle (see figures 1-3).

.

Claims 6-7 and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashii, Harcombe, and Yasukawa as applied to claims 1 and 2 above, and further in view of Timmer (U.S. 5,221,046).
With respect to claims 6 and 10, Hashii as modified discloses a volume of the sack chamber (paragraph 0101 discloses a cavity volume of .8 cubic millimeters), but fails to disclose is smaller than 0.06 mm3 (cubic millimeter). Hashii does discloses the cavity being .8mm or less though, but fails to specify being less then .06 cubic millimeters. 
	Timmer, figure 3, discloses decreasing the sac volume with an annular object to decrease the volume and eliminate the buildup of harmful deposits at the injector orifice (column 2 rows 1-16). Timmer discloses that elimination the interior injector cavity volume trapped between the internal surfaces of the injector body below the spray hole and the tip of the needle is what is the key focus to prevent such buildup. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Timmer into the fuel injector of Hashii as modified, specifically decreasing the volume of the sac to as little as possible to prevent buildup, making the specific volume smaller then .06 cubic millimeters would then be obvious to do, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). Noting that the criticality to make the fuel injector with a small sac is found in Timmer and Hashii disclosed the sac being .8 cubic 
	With respect to claims 7 and 11, Hashii as modified fails to disclose the valve body includes a convex configured to protrude from the recess to the seal portion side on the axis side of the valve body with respect to an inlet opening.
	Timmer, figure 3, discloses decreasing the sac volume with an annular object to decrease the volume and eliminate the buildup of harmful deposits at the injector orifice (column 2 rows 1-16). Timmer discloses that elimination the interior injector cavity volume trapped between the internal surfaces of the injector body below the spray hole and the tip of the needle is what is the key focus to prevent such buildup. Timmer discloses such a convex shape, as noted in figure 3, where the bottom wall has an incorporated annular object to decrease the sacs volume. Timmer notes other shapes being used as well. 
	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Timmer, specifically the convexing up of the valves body to the valves sealing element as seen in figure 3, into that of Hashii as modified, to decrease the amount of volume in the sac to prevent unwanted buildup. 
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashii, Harcombe, and Yasukawa as applied to claims 1 and 2 above, and further in view of Kaneta (U.S. 2016/0195052).
	With respect to claims 12 and 13, Hashii as modified discloses the recess, but fails to disclose the recess has a flat portion, a tapered portion, and a curved surface portion, and the flat portion is formed in a circular flat shape at the center of the bottom surface of the recess so that an axis of the valve body passes through the center of the flat portion so as to be substantially orthogonal to the axis, the tapered portion is formed in an annular shape so as to continue to a radially outer side of the flat portion, and is 
	Kaneta (figure 2) discloses a flat portion (161), tapered portion (at 162), and a curved surface portion (at 168) and the flat portion is formed in a circular flat shape (161 being a circular middle, paragraph 0044) at the center of the bottom surface of the recess so that an axis of the valve body passes through the center of the flat portion so as to be substantially orthogonal to the axis (figure 2 and paragraph 0044), the tapered portion is formed in an annular shape so as to continue to a radially outer side of the flat portion (figure 2), and is formed in a tapered shape so as to be separated from the axis of the valve body as it goes from the flat portion toward a valve opening direction (figure 2), and the curved surface portion is formed in a curved surface shape so as to connect the tapered portion and the valve seat (figure 2) the noted sack chamber (154) is thus formed and the fuel inside the sack chamber can be thus made to flow in a smoothly fashion with respect to the injection holes further stabilizing the spray injected from the holes (paragraph 0058). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure of the sack as disclosed by Kaneta (the flat, tapered, and curved portion) into that of Hashii as modified to allow for further stabilization of the spray injected from the injections holes. 
Response to Arguments/Amendments
	The Amendment filed (11/01/2021) has been entered. Currently claims 1-13 are pending, claims 12 and 13 are new, and claims 1, 2, and 4 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (08/27/2021). 	
Applicant’s arguments see Applicants Arguments, filed 11/01/2021, with respect to the previous rejections have been fully considered and are persuasive in view of the made amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the two new applied references above. The examiner wants to note, that the 200 microns being argued by the application as the hole value, is not the width of the whole which is claimed, the claim specifies a maximum width of the holes is defined as a distance Df and the distance Ds is larger than the distance Df, noting that the width in Harcombe is 5 microns. The examiner also wants to point out the new reference Yasukawa, which is really being used to show how vastly larger the distance Ds is then Df, and noting that Ds is far larger then 5 microns (if the side wall is 250-450 then the mid point between the too can safely be understood as larger then 5 microns which is taught in the filter of Harcombe). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752